Citation Nr: 1422908	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  08-18 031	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	M. Marcelin McKie, Attorney


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel





INTRODUCTION

The Veteran served on active duty from December 1972 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction rests with the RO in Atlanta, Georgia, from which the appeal was certified.  

In his May 2009 VA Form 9, the Veteran requested a hearing before the Board in conjunction with his appeal.  However, in May 2011, he withdrew that request and asked that his appeal be forwarded to the Board.  

For the reasons discussed below, the issue of entitlement to service connection for cirrhosis of the liver is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and credible evidence of record does not relate the Veteran's hepatitis C to his military service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  November 2007 and April 2012 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Records related to the Veteran's application for disability benefits from the Social Security Administration (SSA) are associated with the claims file.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The June 2012 VA examinations were adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  The examinations are adequate because the Veteran's symptoms were described in sufficient detail, so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran has asserted that he was infected with hepatitis C as a result of a blood transfusion he states occurred during his January 1973 appendectomy.  Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02) (April 17, 2001). 

The Veteran's service treatment records reflect that the Veteran was an inpatient in a military hospital from December 1972 to January 1973, during which he underwent an appendectomy.  The discharge summary noted that the appendectomy procedure included identification and removal of a ruptured appendix.  Drains were inserted and the Veteran was returned to a hospital room.  The postoperative course was described as "totally uneventful;" the drains were removed a few days prior to discharge and he was returned to full duty.  However, during the June 2012 VA examination, the Veteran reported to the examiner that after his January 1973 appendectomy he woke up with IVs in both arms; he believed but did not specifically remember whether he had blood transfusion during that procedure.  The remainder of the Veteran's service treatment records, to include his December 1973 service separation examination, does not reflect treatment for liver symptoms or a diagnosis of hepatitis or of cirrhosis. 

Post-service VA records reflect a long history of treatment for substance abuse, to include for intravenous drug use (heroin and cocaine).  These records also reflect treatment for hepatitis C in July 2001 at a VA medical facility; hepatitis C was again diagnosed in January 2007 and confirmed by a February 2007 liver biopsy at a different VA medical facility.  Further, a November 2007 record noted that the Veteran again sought substance abuse treatment beginning in October 2007 after relapsing into use of cocaine and heroin.  However, an April 2008 record indicated that he completed a VA substance abuse treatment program in March 2008 and began Interferon therapy for hepatitis C in May 2008.  However, a VA physician noted in a January 2009 letter that antiviral therapy was discontinued in August 2008 because of inadequate virological response.  A February 2009 record reflects that in addition to his reported in-service blood transfusion, the Veteran had several other risk factors for hepatitis C, including intravenous drug use, high risk sexual activity, and tattoos (obtained in 1980).  At the June 2012 VA examination, a diagnosis of hepatitis C was noted.  The Veteran reported that he had a burst appendix in January 1973 and woke up with intravenous needles in both arms, but did not remember whether he had a blood transfusion.  The examiner noted that the Veteran's acknowledged risk factors for hepatitis C included intravenous cocaine use in the 1970s; high risk sexual activity through 2006; and tattoos in the 1970s and the 1990s.  

The evidence of record does not relate the Veteran's hepatitis C to his military service.  The above-referenced January 2009 VA opinion letter noted the Veteran's 1973 appendectomy, and noted that the Veteran reported receiving blood transfusions during that surgery.  Based on this report, the VA physician concluded that although he had other risk factors for hepatitis C infection, there was a significant likelihood that the Veteran's hepatitis C was acquired during service as a result of the transfusion, such that if the history of transfusion was confirmed.  

Conversely, the June 2012 VA examiner ultimately found that the Veteran's hepatitis C was less likely than not incurred in or caused by service.  In providing a rationale, he cited the January 1973 discharge summary after the removal of the Veteran's ruptured appendix, which did not indicate that a blood transfusion had been required as the operative course was totally uneventful, as well as the Veteran's first diagnosis of hepatitis in 2000, more than 25 years after service separation, and the Veteran's other risk factors, which included high-risk sexual behavior, multiple tattoos after military service, and intravenous drug use between 1969 and 2000.  Moreover, the examiner noted, the Veteran was not even certain that he had received a transfusion, only that he awoke with intravenous needles.  Thus, it was less likely that the hepatitis was related to military service to include the 1973 appendectomy.  

The Board finds the June 2012 VA examiner's opinion more probative than that of the January 2009 VA opinion letter.  The June 2012 opinion rightly points out the inconsistencies between the Veteran's assertions, that he was given a blood transfusion in service, with his own acknowledgement at that examination that he wasn't certain.  Further, the January 2009 opinion is predicated almost entirely on the Veteran's having had a blood transfusion in conjunction with his in-service appendectomy.  Again, the evidence of record, to include the January 1973 discharge summary after the removal of the Veteran's ruptured appendix, which did not indicate that a blood transfusion had been required as the operative course was totally uneventful, weighs against such a premise.  For these reasons, the Board finds that the criteria for service connection for hepatitis C are not met.

The preponderance of evidence is against a finding that the Veteran contracted hepatitis C during or a result of incidents in service.  Hence, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this matter.  See 38 U.S.C.A. § § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis C is denied.


REMAND

The Board's August 2011 remand directed, in pertinent part, that a VA examiner should provide an opinion as to whether it was at least as likely as not that the Veteran's cirrhosis of the liver was related to his military service to include any incident therein.  Review of the June 2012 examination report reveals a complete opinion with respect to the Veteran's hepatitis C, but none with respect to the cirrhosis.  Thus, there has not been substantial compliance with the directives of the August 2011 Board remand with respect to the Veteran's claim for service connection for cirrhosis of the liver.  See Stegall v. West, 11 Vet. App. 268 (1998).  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Remand is required so that an addendum opinion can be obtained.

Accordingly, the issue of entitlement to service connection for cirrhosis of the liver is REMANDED for the following actions:

1.  Forward the Veteran's claims file to the June 2012 VA examiner or a similarly qualified medical professional and ask that an addendum opinion to the June 2012 examination report be prepared.  Specifically, the examiner should address whether the Veteran's documented history of cirrhosis of the liver, as originally diagnosed in 2007, is at least as likely as not (50 percent probability or greater) related to his military service or any incident therein.  A complete rationale for any opinion stated should be given, citing to claims file documents as appropriate. 

2.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


